Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Ms. Susan Siegel, on March 3, 2021.
The application has been amended as follows.  The claims have been amended as follows.  Claim 7 has been amended as shown below.  Claim 12 has been canceled as shown below.  Claims 1-6, 8-11, 13 and 14 remain as shown in the claim set filed on Feb. 24, 2021.  Of these claims, claims 1-6 have been canceled.     

7.  (currently amended) A clarity method for clearing fixed biotissue, comprising the steps of: 
a) pretreating the fixed biotissue with a comprising an effective amount of a saccharide; and  
b) clearing the pretreated biotissue by contacting the pretreated biotissue with a [[the]] composition an effective amount of the compound represented by formula 1 below, or the hydrate of the same: 
[Formula 1]

    PNG
    media_image1.png
    214
    592
    media_image1.png
    Greyscale


12.  (canceled) 

The following is an examiner’s statement of reasons for allowance.  The claimed method is free of the prior art.  Olympus Corp. (JP 2015-049101 A), cited in Applicants’ IDS, discloses a method for clarifying biological tissue, tissue mounted for examination by microscopy, comprising treating the tissue with a solution comprising a compound of Formula A-1 and/or a compound of Formula B-1 and/or a compound of Formula C-1 and a disaccharide (sucrose).  The composition may also comprise a non-ionic surfactant, CHAPS (for helping to solubilize the organic compounds of Formulas A-1 – C-1).  But, in Applicants’ clarifying method, the saccharide is present in a first solution, the pre-treatment solution, and the CHAPS is present in a second solution, the treatment solution.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-03-01